                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


SHANNON MAYO,                               )
    Plaintiff,                              )       Civil Action No. 3:15-cv-270
                                            )
              v.                            )
                                            )
KENNETH CAMERON, et al.,                    )       Judge Susan Paradise Baxter
    Defendants.                             )


                                    ORDER OF COURT

Susan Paradise Baxter, District Judge

       Plaintiff initiated the instant action on October 13, 2015. ECF No. 1. On November 27,

2017, Defendants filed Motions to Dismiss pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure. ECF Nos. 92, 94. On May 2, 2018, the undersigned, then a United States

Magistrate Judge, issued a Report and Recommendation that the Motion to Dismiss filed by

Defendants John Sawtelle and Mobolaji Wajuola (ECF No. 92) be granted and that the Motion to

Dismiss filed by the remaining Defendants (ECF No. 94) be granted in part and denied in part.

ECF No. 128. In response, Plaintiff filed a Motion to Stay Proceedings (ECF No. 133), a Motion

for Leave to Appeal (ECF No. 134), and objections to the Report and Recommendation (ECF

No. 135).

       On September 14, 2018, the undersigned was sworn in as a United States District Judge.

This action was reassigned to this Court’s docket on September 17, 2018. ECF No. 136.

       Despite conducting a thorough de novo review of Plaintiff’s objections, the Court stands

by the conclusions set forth in the Report and Recommendation. Accordingly, it is HEREBY

ORDERED that the Report and Recommendation issued on May 2, 2018, is converted into a

final Memorandum Opinion. Consistent with the recommendation therein, the Motion to

                                                1
Dismiss filed by Defendants Sawtelle and Wajuola (ECF No. 92) is GRANTED. Defendants

Sawtelle and Wajuola are terminated from this action, with prejudice. The Motion to Dismiss

filed by the remaining Defendants (ECF No. 94) is GRANTED in part and DENIED in part, as

set forth in the Report and Recommendation.

       In his Motion to Stay Proceedings, Plaintiff averred that he sustained injuries on June 22,

2018 as the result of an attack from a fellow inmate. Plaintiff sought a stay of the proceedings,

seemingly to allow him additional time to file objections to the Report and Recommendation.

Plaintiff subsequently filed a Motion for Leave to Appeal in which he again requested additional

time to challenge the Report and Recommendation. In light of the fact that Plaintiff’s objections,

ultimately filed on September 14, 2018, have received a full de novo review by this Court,

Plaintiff has received the remedy that he sought in each motion. Consequently, Plaintiff’s

Motion to Stay and Motion for Leave to Appeal are each DENIED as moot.

       Finally, Plaintiff has filed a motion (ECF No. 138) requesting a copy of the docket sheet

and of his Objections (ECF No. 135) to the Report and Recommendation. In order to avoid any

confusion stemming from the reassignment of this case, Plaintiff’s motion is GRANTED as to

this particular request. The Clerk is directed to provide Plaintiff with a copy of the docket and

the Objections filed at ECF No. 135, free of charge, on a one-time basis. Plaintiff is advised,

however, that any future requests for copies of electronically filed documents must be directed to

the Clerk of Courts.

       IT IS SO ORDERED.

                                              /s/ Susan Paradise Baxter
                                              SUSAN PARADISE BAXTER
                                              United States District Judge

Dated: October 11, 2018



                                                 2
